Citation Nr: 9905825	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-51 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for petit mal 
epilepsy, currently rated 40 percent disabling.

2.  Entitlement to Department of Veterans Affairs disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a right thumb injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1944.  In an October 1995 rating action the Department of 
Veterans Affairs (VA) Regional Office, Wichita, Kansas, 
confirmed and continued a 10 percent evaluation for the 
veteran's epilepsy.  In a December 1995 rating action the 
regional office denied entitlement to VA disability 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a right thumb injury.  The veteran appealed from 
those decisions.  The veteran and his daughter appeared at a 
hearing at the regional office in February 1997.  In May 1997 
the hearing officer increased the evaluation for the 
veteran's epilepsy from 10 percent to 40 percent.  The denial 
of benefits under the provisions of 38 U.S.C.A. § 1151 was 
confirmed and continued.  The case is now before the Board 
for appellate consideration. 

For reasons which we set forth below, appellate consideration 
of the issue of entitlement to VA disability compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a right thumb injury is being deferred pending 
further action by the regional office. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of an 
increased rating for epilepsy has been obtained by the 
regional office.  

2.  The evidence does not establish that the veteran has had 
more than one major seizure in the previous six months or two 
in the previous year or that he averages more than 5 to 8 
minor seizures weekly.  
CONCLUSION OF LAW

An evaluation in excess of 40 percent for the veteran's 
epilepsy is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 8911 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim for an 
increased rating for his epilepsy to be "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  That is, the Board finds that he 
has presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts regarding that claim have 
been properly developed.  

I.  Background

The veteran's service medical records reflect that when he 
was examined for entry into service a history of epilepsy was 
reported.  He was hospitalized during service in April 1944 
because of a blackout spell.  He stated that he had been 
having blackout spells since infancy.  Various findings were 
recorded.  The final diagnosis was an ill-defined condition 
of the nervous system manifested by fleeting periods of 
blankness, occasional syncopal attacks, considered probably 
petit mal epilepsy.  By rating action dated in March 1945 
service connection was established for petit mal epilepsy by 
way of aggravation.  The condition was rated 40 percent 
disabling.  

The veteran was examined by the VA in September 1945.  It was 
indicated that the mental examination was essentially 
negative and that the neurological examination showed no 
focal signs.  The diagnosis was petit mal epilepsy.  In an 
October 1945 rating action the evaluation for the veteran's 
epilepsy was reduced to 10 percent.  

The veteran was scheduled for a VA examination in April 1947 
and failed to report for the examination.  His disability 
compensation was accordingly later terminated.  

In 1993 the veteran submitted a claim to reinstate his 
disability compensation for epilepsy.  

The veteran was hospitalized by the VA from June to September 
1993.  It was noted that he had had a decrease in memory 
capability and ability to care for himself both physically 
and financially.  While hospitalized cerebral blood flow 
tests showed decreased flow through the cerebral arteries 
with decreased perfusion in the right cerebral hemisphere.  
An electroencephalogram showed changes over the left temporal 
area possibly associated with a generalized-type seizure 
disorder.  Neuropsychological testing showed severe brain 
dysfunction.  The veteran was begun on Dilantin.  He did not 
tolerate that medication.  He developed more orthostatic 
hypotension and fell several times.  Eventually the Dilantin 
was discontinued.  He was not observed to have any seizures 
during his hospital stay but did fall on several occasions.  
The final diagnoses included dementia, carotid stenosis on 
the left, ataxia with falling episodes secondary to 
orthostatic hypotension and seizure disorder, hypertension 
and Dilantin toxicity.  

By rating action dated in October 1993 the 10 percent 
evaluation for the veteran's epilepsy was reinstated 
effective from December 1945.  In an April 1994 rating action 
it was held that there had been clear and unmistakable error 
in the October 1993 rating action.  It was held that the 
evidence had been insufficient to evaluate the veteran's 
epilepsy due to abandonment from June 1947 to June 1993.  The 
10 percent evaluation was reinstated effective from June 
1993.  

The veteran was again hospitalized by the VA from September 
1993 to January 1994.  The diagnoses included dementia with 
multiple infarcts, microvascular cerebral ischemia, stenosis 
of the left internal carotid artery, ataxia and falling 
episodes secondary to the dementia, hypertension and a 
seizure disorder. 

In June 1995 the veteran submitted a claim for an increased 
rating for his epilepsy.  

The veteran was hospitalized by the VA during August 1995.  
It was indicated that there was no evidence of recent 
seizures.  The diagnoses included altered mental status, 
carotid stenosis on the left, hypertension, dementia with 
Alzheimer's disease and a seizure disorder that was 
controlled.  

The veteran and his daughter appeared at a hearing at the 
regional office in February 1997.  The veteran was unable to 
respond to questions.  His daughter related that when he 
appeared to have a seizure he would lean over and become 
rigid and could not be straightened.  She stated that on many 
occasions he would stare or blink and would have a trembling 
motion in his legs.  She indicated that the veteran had 
activity that could be related to seizures at least three 
times a week on the average.  

The veteran was afforded a VA neurological examination in 
April 1997.  He was unable to provide any history.  His 
history was obtained from a review of his records and from 
his daughter.  It was indicated that he had a progressive 
gait difficulty and was currently largely wheelchair bound.  
He was able to walk short distances with assistance.  It was 
indicated that he had had falls.  His daughter stated that he 
spoke and was able to remember certain things when he wanted 
to.  It was indicated that he had apparently had seizures 
since childhood.  He had infrequent staring spells prior to 
military service and continued to have occasional staring 
spells during his military service.  He also apparently had 
had a generalized tonoclonic seizure and had fallen from his 
bunk.  It was indicated that he apparently did not respond to 
anticonvulsant medications.  He possibly had more seizures 
after taking anticonvulsant medication and became lethargic.  
He had been given Dilantin, Tegretol and phenobarbital.  He 
was currently taking no antiepileptic medication.  It was 
reported that he currently had 8 to 10 staring spells a week.  
His daughter stated that they were difficult to discern 
unless one was familiar with his behavior.  He had staring 
and would then become either limp or rigid.  The staring 
spells were brief.  He was tired for variable periods 
afterwards.  It was indicated that there were evidently no 
focal manifestations.  It was indicated that an 
electroencephalogram in June 1993 had reportedly showed 
generalized spike and wave activity.  A CT scan in November 
1993 had been negative.  A brain MRI after the CT scan had 
also evidently been negative.  It was indicated that he had 
been noted to have Parkinsonian features.  He had had several 
diagnoses in regard to his neurologic condition including 
Alzheimer's disease, Parkinson's disease and possible 
progressive supranuclear palsy.

On examination he was alert and essentially mute.  He 
attempted to speak at times.  He seemed to be rather 
bradyphrenic.  He was unable to initiate a lateral or 
vertical gaze.  There was a glabella and prominent snout 
response.  There was marked axial rigidity.  There was 
moderate rigidity and perhaps some spasticity at all times.  
There was minor to moderate bradykinesia but there was also 
some dyskinetic movements of both hands.  There was no true 
resting tremor.  His strength was grossly symmetric.  There 
were grasp responses bilaterally.  

The impression was dementia with extrapyramidal features and 
apparent limited extraocular movements.  It was indicated 
that progressive supranuclear palsy seemed likely.  It was 
further indicated that advanced Alzheimer's disease with 
extrapyramidal features was quite possible as an alternative 
diagnosis.  It was stated that, in any event, the veteran had 
rather severe dementia with extrapyramidal features which was 
very likely secondary to a neurodegenerative disorder.  The 
examiner stated that that did not seem to be related to the 
history of epilepsy or the treatment thereof.  

Probable primary generalized epilepsy with probably atypical 
absence and rare generalized tonoclonic seizures was also 
diagnosed.  It was indicated that the possibility of complex 
partial seizures should be considered but, given the 
veteran's response to medication and other factors, absence 
seizures seem to be the major seizure type.  It was indicated 
that given the veteran's overall very poor functioning the 
seizures were not disabling even though they were apparently 
poorly controlled.  

II.  Analysis

Petit mal epilepsy is evaluated under the general rating 
formula for minor seizures.  38 C.F.R. Part 4, Code 8911.  

The various forms of epilepsy are evaluated in accordance 
with a general rating formula.  A 40 percent evaluation 
requires at least one major seizure in the last six months or 
two major seizures in the last year; or an average of at 
least 5 to 8 minor seizures weekly.  A 60 percent evaluation 
requires an average of at least one major seizure in four 
months over the last year; or 9 to 10 minor seizures per 
week.  38 C.F.R. Part 4, Codes 8910 through 8914.  

In this case, the record reflects that the veteran was 
hospitalized by the VA for an extended period of time during 
1993 and early 1994 for various conditions including dementia 
and carotid stenosis.  Ataxia with falling episodes secondary 
to orthostatic hypotension and his seizure disorder was also 
diagnosed.  However, the veteran was not observed to have any 
seizures during his extended hospital stays.  The veteran is 
generally unresponsive and is unable to provide any 
information regarding the types and frequency of his 
seizures.  His daughter related at the February 1997 hearing 
on appeal that she had observed activities such as episodes 
of staring and rigidity that could have constituted seizure 
activity at least three times per week.  During the April 
1997 VA neurological examination his daughter reported that 
he had 8 to 10 staring spells a week.  On examination 
findings were recorded including marked axial rigidity, some 
spasticity, minor to moderate bradykinesia and some 
dyskinetic movements of both hands.  In addition to probable 
primary generalized epilepsy, the impressions included 
dementia, likely progressive supranuclear palsy and possible 
advanced Alzheimer's disease.  The examiner indicated that 
given the veteran's overall very poor functioning, his 
seizures were not disabling even though they were apparently 
poorly controlled.  As indicated previously, the evidence 
does not indicate that the veteran has had any recent major 
seizures and the evidence also does not establish that he has 
averaged more than 5 to 8 minor seizures weekly.  
Accordingly, under the circumstances, the Board is unable to 
conclude that an evaluation in excess of 40 percent is 
warranted for the veteran's seizure disorder under the 
applicable rating schedule provisions. 

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding the matter of an increased rating for the veteran's 
epilepsy.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to an increased evaluation for petit mal 
epilepsy, currently rated 40 percent disabling is not 
established.  The appeal is denied to this extent.  


REMAND

With regard to the veteran's claim for VA disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of a right thumb injury, it is 
maintained that in October 1993, while the veteran was 
hospitalized at the VA Medical Center, Topeka, he fell and 
injured his right thumb.  

VA clinical records from his period of VA hospitalization 
reflect that he was given a pass on October 28, 1993, and 
returned with this daughter on October 30, 1993.  She stated 
that she had noted a deformity of his right thumb.  On 
November 2, it was indicated that an X-ray study showed a 
dislocated distal phalanx of the right thumb.  It was 
reported that the dislocation in all probability was old.  A 
splint was applied.  On November 5 the dislocation was 
reduced.  On November 10, the thumb was again reduced and a 
splinting device again was applied.  In January 1994 a 
permanent thumb splint was put in.  

When the veteran was examined by the VA in October 1995 there 
was an approximate 90-degree subluxation of the distal right 
thumb.  The distal interphalangeal joint of the thumb could 
not be moved.  The diagnosis was chronic subluxation of the 
distal phalanx of the thumb.  

The Board notes that there is a November 1995 statement by a 
physician at the VA Medical Center, Topeka, reflecting a 
chronology of the treatment for the veteran's right thumb 
condition at that facility together with copies of clinical 
records dated from October 1993 to January 1994.  Volume III 
of the claims file also contains numerous VA treatment 
records from 1994 to 1998.  However, it does not appear that 
the complete clinical records pertaining to the veteran's 
period of hospitalization at the VA Medical Center, Topeka, 
from September 1993 to January 1994 are of record.  In view 
of the aforementioned matters, the case is REMANDED to the 
regional office for the following action:

1.  The regional office should contact 
the VA Medical Center, Topeka, and 
request that that facility furnish 
complete clinical records pertaining to 
the veteran's period of hospitalization 
from September 1993 to January 1994.  All 
such records obtained should be 
associated with the claims file.  

2.  The veteran's claim for VA disability 
compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for 
residuals of a right thumb injury should 
then be reviewed by the regional office.  
If the determination regarding that 
matter remains adverse to the veteran, he 
and his representative should be sent a 
supplemental statement of the case and be 
afforded the appropriate time in which to 
respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
unless he receives further notice.  

The purposes of this REMAND are to obtain clarifying 
information and also to ensure that the requirements of due 
process of the law are satisfied.  The Board intimates no 
opinion as to the disposition regarding the remaining matter 
on appeal pending completion of the requested action.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

- 9 -


